DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/18/2022 has been entered. Claims 1-20 are currently pending. Applicant’s amendments to the claims have overcome the double patenting and 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 11/22/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Savit on 06/01/2022.
The application has been amended as follows: 
1.	(Currently Amended) A phased array antenna comprising:
	an array of antenna element modules, each of the array of antenna element modules comprising:
a dielectric substrate having a lower surface with a conductive trace;
a radiating element disposed at an upper surface of the dielectric substrate; and
an integrated circuit (IC) chip adhered to the lower surface of the dielectric substrate and connected to the conductive trace, the IC chip including a circuit to adjust a signal communicated with the radiating element through the dielectric substrate by phase shifting and / or amplifying the signal to steer a beam formed by the phased array antenna; and
	a multi-layer substrate underlying the array of antenna element modules, the multi-layer substrate including a beam forming network (BFN) circuit formed on a layer of the multi-layer substrate, the BFN circuit being in electrical communication with the IC chip of each of the array of antenna element modules through the conductive trace of the respective antenna element module, 
	wherein the IC chip of each of the array of antenna element modules is electrically coupled to a surface of the multi-layer substrate through the conductive trace of each respective dielectric substrate through a first instance of conductive bonding material extending between a top surface of the multi-layer substrate to the conductive trace, and further instances of conductive bonding material coupled to a ground are disposed on opposite sides of the first instance of conductive bonding material.

2.	(Cancelled)

3.	(Cancelled)

4. (Currently Amended) A phased array antenna comprising: 
an array of antenna element modules, each of the array of antenna element modules comprising: 
a dielectric substrate having a lower surface with a conductive trace; 
a radiating element; and 
an integrated circuit (IC) chip adhered to the lower surface of the dielectric substrate and connected to the conductive trace, the IC chip including a circuit to adjust a signal communicated with the radiating element; and 
a multi-layer substrate underlying the array of antenna element modules, the multi-layer substrate including a beam forming network (BFN) circuit formed on a layer of the multi-layer substrate and the BFN circuit is in electrical communication with the IC chip of each of the array of antenna element modules, wherein the dielectric substrate of each of the array of antenna element modules provides an electrical connection between a respective radiating element and a respective IC chip and between the respective IC chip and the BFN without a blind via, 
wherein the IC chip of each of the array of antenna element modules is electrically coupled to a surface of the multi-layer substrate through the conductive trace of each respective dielectric substrate, the surface of the multi-layer substrate and the conductive trace of each respective dielectric substrate are electrically coupled through bonding material, and each instance of the bonding material that electrically couples the surface of the multi-layer substrate and the conductive trace of each respective dielectric substrate is surrounded by conductive bonding material coupled to a ground.

17.	(Currently Amended) A method for forming a phased array antenna, the method comprising:
	forming a plurality of antenna element modules, each of the array of antenna element modules comprising:
a dielectric substrate having a lower surface with a conductive trace;
a radiating element disposed at an upper surface of the dielectric substrate; and
an integrated circuit (IC) chip adhered to the lower surface of the dielectric substrate and connected to the conductive trace, the IC chip including a circuit to adjust a signal communicated with the radiating element through the dielectric substrate by phase shifting and / or amplifying the signal to steer a beam formed by the phased array antenna; and
	forming a multi-layer substrate configured to underlie the array of antenna element modules, the multi-layer substrate including a beam forming network (BFN) circuit formed on a layer of the multi-layer substrate and the BFN circuit is configured for electrical communication with the IC chip of each of the array of antenna element modules through the conductive trace of the respective antenna element module, 
mounting each of the plurality of antenna element modules on the multi-layer substrate such that the IC chip of each of the array of antenna element modules is electrically coupled to a surface of the multi-layer substrate through the conductive trace of each respective dielectric substrate through a first instance of conductive bonding material extending between a top surface of the multi-layer substrate to the conductive trace, and further instances of conductive bonding material coupled to a ground are disposed on opposite sides of the first instance of conductive bonding material.

Allowable Subject Matter
Claims 1 and 4-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In response to the arguments submitted 02/18/2022, and in view of the examiner amendments made above, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Dang et al. (US 2015/0340765), Frye et al. (US 2017/0025749), Seok et al. (US 2016/0276731), Yu et al. (US 9281254), and the other cited references are all cited as teaching some elements of the claimed invention including an array of antenna element modules, a dielectric substrate, a radiating element, an integrated circuit, a conductive trace, and a multi-layer substrate.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845